UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SEDITION FILMS INC. (Exact name of registrant as specified in its charter) Nevada 99-0378854 (State or jurisdiction of incorporation or organization) Primary Standard Industrial Classification Code Number IRS Employer Identification Number Ground Floor Suite 37 Netherhall Gardens, London NW3 5RL United Kingdom Tel: (44)-785-909-1084 Business Fillings Incorporated Excelsior 8040 Excelsior Drive Suite 200 Madison, WI 53717 Tel: 1-800-981-7183 (Address and telephone number of registrant's executive office) (Name, address and telephone number of agent for service) Approximate date of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company: in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER SHARE PROPOSED MAXIMUM AGGREGATE OFFERING PRICE (2) AMOUNT OF REGISTRATION FEE (2) Common Stock(1) $0.04 per share(2) $ 56,536 Represents shares currently outstanding to be sold by the selling shareholders. The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded and any national exchange and in accordance with Rule 457, the offering price was determined by the price shares were sold to the selling security holders in private placement transactions. The selling shareholders may sell shares of our common stock only at a fixed price of $0.04 per share until, if at all, our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. The fixed price of $0.04 has been arbitrarily determined. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority (“FINRA”), which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. In the event of a stock split, stock dividend or similar transaction involving our common stock, the number of shares registered shall automatically be increased to cover the additional shares of common stock issuable pursuant to Rule 416 under the Securities Act of 1933, as amended. 2 THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED , 2013 PROSPECTUS THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. THESE SECURITIES MAY NOT BE SOLD UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED 3 PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED , 2013 SEDITION FILMS INC. 1,413,400 SHARES COMMON STOCK This prospectus relates to the resale of 1,43,4100 shares of common stock, par value $0.001, of Sedition Films Inc. which are issued and outstanding and held by persons who are shareholders of Sedition Films Inc. Our common stock is presently not traded on any market or securities exchange. The 1,413,400 shares of our common stock may be sold by selling security holders only at a fixed price of $0.04 per share until, if at all, our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. The fixed price of $0.04 has been arbitrarily determined. After the effective date of the registration statement relating to this prospectus, we hope to have a market maker file an application with FINRA, for our common stock to be eligible for trading on the Over the Counter Bulletin Board. We do not yet have a market maker who has agreed to file such application. We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act (“JOBS Act”). THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. SEE SECTION ENTITLED "RISK FACTORS" ON PAGES 6 - 11. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS DECLARED EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The Date of This Prospectus Is: , 2013 4 Table of Contents PAGE Summary 6 Risk Factors 9 Forward-Looking Statements 15 Use of Proceeds 16 Determination of Offering Price 16 Dilution 16 Selling Shareholders 16 Plan of Distribution 18 Description of Securities 20 Interest of Named Experts and Counsel 21 Description of Business 21 Legal Proceedings 25 Market for Common Equity and Related Stockholder Matters 25 Management's Discussion and Analysis of Financial Condition orPlan of Operations 27 Changes in and Disagreements with Accountants 32 Available Information 33 Directors, Executive Officer, Promoters and Control Persons 33 Executive Compensation 34 Security Ownership of Certain Beneficial Owners and Management 35 Certain Relationships and Related Transactions 35 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 36 Financial Statements 37 Information not Required in Prospectus II-1 Dealer Prospectus Delivery Obligation Until 2013, all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers' obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 5 PROSPECTUS SUMMARY AS USED IN THIS PROSPECTUS, UNLESS THE CONTEXT OTHERWISE REQUIRES, “WE,” “US,” “OUR,” AND “SEDITION FILMS INC.” REFERS TO SEDITION FILMS INC. THE FOLLOWING SUMMARY IS NOT COMPLETE AND DOES NOT CONTAIN ALL OF THE INFORMATION THAT MAY BE IMPORTANT TO YOU.YOU SHOULD READ THE ENTIRE PROSPECTUS BEFORE MAKING AN INVESTMENT DECISION TO PURCHASE OUR COMMON STOCK. Our business General Sedition Films Inc. is a development stage film and television production company based in London, U.K. We were registered in the State of Nevada on May 17, 2011. We intend to earn profit from selling films. We are planning to produce documentary films, anywhere from 23 minutes (to fit a 30 minute commercial television slot) to a two part series of 60-minute episodes. A documentary is a factual piece of filmmaking, which is relatively cheap to produce (compared to a feature film movie).The production costs include the price of equipment, edit-suite hire and the payment of a fee to a filmmaker. Our principal executive office is located at the ground floor suite, 37 Netherhall Gardens in London, United Kingdom NW3 5RL. Our telephone number is (44)-785-909-1084, and our registered agent for service of process is the Business Fillings Incorporated, located at 8040 Excelsior Drive, Suite 200, Madison WI 53717. We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act (“JOBS Act”). 6 The Offering: Securities offered: 1,413,400 shares of common stock, par value $.001 Offering price : The selling security holders purchased their shares of common stock from the Company at the price of $0.002 and $0.03 per share and will be offering their shares of common stock at an arbitrarily determined price of $0.04 per share. Thisis a fixed price at which the selling security holders may sell their shares until, if at all, our common stock is quoted on the OTC Bulletin Board, at which time the shares may be sold at prevailing market prices or privately negotiated prices. Shares outstanding prior to offering: 5,413,400 shares of common stock. Shares outstanding after offering: 5,413,400 shares of common stock. Market for the common shares: There has been no market for our securities.Our common stock is not traded on any exchange or on the over-the-counter market. After the effective date of the registration statement relating to this prospectus, we hope to have a market maker file an application with the FINRA for our common stock to eligible for trading on the Over The Counter Bulletin Board.We do not yet have a market maker who has agreed to file such application. There is no assurance that a trading market will develop, or, if developed, that it will be sustained. Consequently, a purchaser of our common stock may find it difficult to resell the securities offered herein should the purchaser desire to do so when eligible for public resale. Use of proceeds: We will not receive any proceeds from the sale of shares by the selling security holders. 7 Going Concern Considerations: As reflected in the accompanying financial statements, the Company is in the development stage and has a net loss of $5,750 for the period from May 17, 2011 (inception) to October 31, 2012. This raises substantial doubt about our ability to continue as a going concern. Our ability to continue as a going concern is dependent on our ability to raise additional capital and implement our business plan. Summary Risk Factors: Investing in our common stock involves a high degree of risk. You should consider carefully the risks and uncertainties as described under “Risk Factors,” the other information contained in this prospectus and our financial statements and the related notes before you decide whether to invest in our common stock. Summary Financial Information The following financial information summarizes the more complete historical financial information at the end of this prospectus. As of October 31, 2012 (unaudited) Balance Sheet Total Assets $ Total Liabilities $ Stockholders' Equity $ Period from May 17, 2011 (date of inception) to October 31, 2012 (unaudited) Income Statement Revenue $
